United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elkhorn, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0942
Issued: February 14, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 27, 2020 appellant filed a timely appeal from December 30, 2019 and
February 6, 2020 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish eligibility for
continuation of pay (COP).
FACTUAL HISTORY
On November 12, 2019 appellant, then a 41-year-old sales service distribution associate,
filed a traumatic injury claim (Form CA-1) alleging that on October 7, 2019 she strained her left
lower back when she grabbed a package that was not marked as “heavy” from the top of a pallet
1

5 U.S.C. § 8101 et seq.

and felta twinge in her back while in the performance of duty. On the reverse side of the claim
form, appellant’s supervisor, Postmaster J.W., controverted her request for COP because notice of
the injury had not been reported within 30 days, noting that the injury claim was not received until
November 12, 2019.
In a narrative statement, appellant also contended that she injured her left buttock area and
experienced numbness in left top of her toes, at the top of her left foot, in her left leg, and left knee
as a result of the October 7, 2019 incident. She noted that she told coworkers about her injury at
the time, and also informed her supervisor about her claimed injury upon his arrival to work.
Appellant submitted medical evidence in support of her claim.
OWCP, in a development letter dated November 25, 2019, informed appellant of the
deficiencies of her claim. It advised her of the type of medical evidence necessary to establish her
claim. OWCP afforded appellant 30 days to submit the necessary evidence.
Thereafter, OWCP received additional medical evidence.
By decision dated December 30, 2019, OWCP accepted appellant’s claim for lumbosacral
radiculopathy at L5 also noted as lumbar disc herniation with radiculopathy and left foot drop also
noted as weakness of the left extensor hallgus longus.
By separate decision of even date, OWCP denied appellant’s claim for COP, finding that
she had failed to report the October 7, 2019 employment injury on a form approved by OWCP
within 30 days, as required. It advised her that the denial of COP did not affect her entitlement to
compensation, and that she could, therefore, file a claim for compensation (Form CA -7) for lost
wages due to her accepted employment injury.
OWCP continued to receive medical evidence.
On January 13, 2020 appellant requested reconsideration of the December 30, 2019
decision regarding COP.
In a January 6, 2020 letter, Postmaster J.W. contended that appellant had timely reported
her work injury to management. He claimed that he failed to enter her accident in a timely manner.
Postmaster J.W. related that he learned that his failure to timely enter the accident affected her
claim. He maintained that it was his mistake and appellant should not be penalized.
OWCP continued to receive medical evidence.
By decision dated February 6, 2020, OWCP denied modification of its December 30, 2019
decision.

2

LEGAL PRECEDENT
Section 8118 of FECA 2 provides for payment of continuation of pay, not to exceed 45 days,
to an employee who has filed a claim for a period of wage loss due to traumatic injury with his or
her immediate supervisor on a form approved by the Secretary of Labor within the time specified
in section 8122(a)(2) of this title. Section 8122(a)(2) provides that written notice of injury must
be given as specified in section 8119. The latter section provides in part that notice of injury shall
be given in writing within 30 days after the injury. 3 Claims that are timely under section 8122 are
not necessarily timely under section 8118(a). FECA authorizes COP for an employee who has
filed a valid claim for traumatic injury. 4 Section 8118(a) makes COP contingent on the filing of a
written claim within 30 days of the injury. When an injured employee makes no written claim for
a period of wage loss within 30 days, he or she is not entitled to COP, notwithstanding prompt
notice of injury. 5
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish eligibility for
COP.
On November 12, 2019 appellant filed a claim for an October 7, 2019 traumatic injury.
Because she did not file a written claim within 30 days from the date of injury, the time specified
in sections 8118(a) and 8122(a)(2) of FECA,6 she is not entitled to COP. When an injured
employee makes no written claim for a period of wage loss within 30 days, she is not entitled to
COP, notwithstanding prompt notice of injury. Moreover, although appellant contended that she
verbally notified her supervisor about her injury within the 30-day period, oral notice to the
supervisor is insufficient to satisfy the requirements of 5 U.S.C. § 8118.7 Further, Postmaster
J.W.’s contention in his January 6, 2020 letter that appellant timely reported her October 7, 2019
employment injury to management, but that he failed to enter it in a timely manner, does not
establish the requisite notice.8 Because FECA makes no provision for an exception to the time
limitation in section 8118(a), no exceptional or mitigating circumstance, including error by the

2

Supra note 1 at § 8118.

3

Id. at § 8119(a), (c). See also Gwen Cohen-Wise, 54 ECAB 732 (2003).

4

Id. at § 8118(a).

5

L.S., Docket No. 16-0088 (issued June 10, 2016); P.R., Docket No. 08-2239 (issued June 2, 2009). See also W.W.,
59 ECAB 533 (2008).
6

5 U.S.C. §§ 8118(a), 8122(a)(2).

7

See J.M., Docket No. 09-1563 (issued February 26, 2010); R.J., Docket No. 08-2338 (issued June 9, 2009); Ann M.
Yelle, Docket No. 98-2508 (issued March 9, 2000).
8

See David C. English, Docket No. 03-0495 (issued May 12, 2003).

3

employing establishment, can entitle a claimant to COP who has not filed a written claim within
30 days of the date of injury. 9
Appellant did not submit written notice of injury on an approved form until November 12,
2019 more than 30 days after the October 7, 2019 employment injury, when she submitted Form
CA-1.10 Therefore, the Board finds that she is not entitled to COP.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish eligibility for
COP.
ORDER
IT IS HEREBY ORDERED THAT the December 30, 2019 and February 6, 2020
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 14, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

9

See Laura L. Harrison, 52 ECAB 515 (2001). See also S.C., Docket No. 10-0460 (issued January 26, 2011).

10

See E.M., Docket No. 18-0454 (issued February 20, 2020); Robert E. Kimzey, 40 ECAB 762 (1989).

4

